Citation Nr: 0830098	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-41 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than October 18, 
1991, for the grant of a 100 percent evaluation for service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1978 to March 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.

The Statement of the Case and the Supplemental Statements of 
the Case style the issue of the appeal as one of whether the 
March 1991 rating decision contained clear and unmistakable 
error (CUE).  In light of the decision below, the Board has 
restyled the issue as reflected on the cover sheet.


FINDINGS OF FACT

1.  A November 1980 rating decision granted service 
connection for schizophrenia with an assigned initial rating 
of 10 percent, effective March 27, 1980, the day following 
the veteran's discharge from active service.  The veteran did 
not appeal the assigned effective date, and the decision 
became final.

2.  A March 1992 rating decision granted a 100 percent 
evaluation for paranoid schizophrenia (competent), with an 
assigned effective date of October 18, 1991; the veteran did 
not appeal the assigned effective date.

3.  The veteran's freestanding claim for an earlier effective 
date is legally barred.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision assignment of effective 
date for the grant of service connection and for initial 
rating became final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 
2008); 38 C.F.R. § 20.200 (2007).

2.  The March 1992 rating decision assignment of effective 
date of October 18, 1991, for a 100 percent evaluation for 
paranoid schizophrenia became final; the current appeal 
provides no basis for the Board to assume jurisdiction of a 
claim of entitlement to an effective date prior to October 
18, 1991, for a 100 percent evaluation for paranoid 
schizophrenia.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(a), 
(b)(1) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.400, 20.302 
(2007).

3.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 and Supp. 2008); 38 C.F.R. §§ 20.200, 
20.201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, is not applicable to the 
veteran's appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  
Therefore, further discussion of the VCAA is not warranted.

Analysis

The veteran's October 2003 VA Form 21-4138 claims entitlement 
to an effective date to at least 1981, the time "that I left 
the service."  He asserted that he filed the claim under 
Chapter 17 for retroactive pay.  The veteran actually 
asserted entitlement to an earlier effective date for the 
grant of service connection.  The RO adjudicated the claim as 
one of CUE, even neither the veteran nor the representative 
actually alleged specific factual or legal error in any 
rating decision.  The January 2004 rating decision on appeal 
was issued prior to clarification of the applicable law in 
the area of earlier effective date claims.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(a).  The earliest effective date for disability 
compensation is the day following separation from active 
service, if a claim is received within one year after 
separation from active service.  38 C.F.R. 
§ 3.400(b)(1)(2)(i).

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  38 
C.F.R. § 20.200.  The failure to perfect an appeal on a 
timely basis renders the rating decision final.  38 U.S.C.A. 
§ 7105(c).

The veteran's DD 214 notes his separation form active service 
on March 26, 1980, and the RO received his application for VA 
benefits in April 1980.  A November 1979 Narrative Summary 
notes the veteran's diagnosis with schizophrenia while in 
active service.  The May 1980 VA examination report notes the 
veteran as competent for VA purposes.  

A November 1980 rating decision granted service connection 
for schizophrenia, with an assigned effective date for 
service connection of March 27, 1980.  An RO letter, also 
dated in November 1980, notified the veteran of the decision 
and of his appeal rights.  The claims file contains nothing 
to indicate that the veteran did not receive the decision 
letter, or any record that the U.S. Postal Service returned 
it to VA as undeliverable.  Neither is there any record of 
his having submitted a timely Notice of Disagreement with 
that decision.  Thus, the November 1980 rating decision 
assignment of the effective date for service connection of 
May 27, 1980, as well as the assignment of an initial 
disability rating of 10 percent, became final and binding on 
the veteran.

A September 1981 rating decision increased the disability 
rating to 30 percent, effective from July 24, 1981.  The 
veteran did not enter a timely notice of disagreement with 
this rating decision, and this rating decision became final.  

An August 1982 rating decision increased the disability 
rating to 50 percent, effective from May 20, 1982.  Notice of 
this decision was mailed on August 27, 1982.  (A temporary 
100 percent rating was granted from January 4, 2004 to March 
1, 1984)  The veteran did not enter a timely notice of 
disagreement with the March 1984 rating decision, and this 
rating decision became final.  

A June 1987 rating decision reduced the rating to 30 percent, 
effective from October 1, 1987.  The veteran did not enter a 
timely notice of disagreement with this rating decision, and 
this rating decision became final.

A January 1989 rating decision granted an increased rating to 
50 percent, effective from December 1, 1988.  Notice of this 
decision was mailed on January 24, 1989.  The veteran did not 
enter a timely notice of disagreement with this rating 
decision, and this rating decision became final.  

A July 1991 rating decision denied an increased rating in 
excess of 50 percent.  Notice of this decision was mailed on 
August 1, 1991.  The veteran did not enter a timely notice of 
disagreement with this rating decision, and this rating 
decision became final.

The RO received the veteran's application for an increased 
rating, including a total disability evaluation on the basis 
of individual unemployability, in November 1991.  A March 
1992 rating decision granted an increased rating from 50 
percent to 100 percent for paranoid schizophrenia 
(competent), and assigned an effective date for the increased 
(100 percent) rating of October 18, 1991, the date it was 
factually determined the veteran became entitled to the 100 
percent schedular disability rating.  See 38 C.F.R. 
§ 3.400(o)(2).

An April 16, 1992 RO letter notified the veteran of the March 
1992 rating decision, which included the assignment of 
October 18, 1991 as the effective date for assignment of the 
increased disability rating of 100 percent, and advised the 
veteran of his appeal rights.  The claims file contains 
nothing to indicate that the veteran did not receive the 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely Notice of 
Disagreement with the March 1992 rating decision within one 
year of mailing of notice of that decision.  Thus, the March 
1992 rating decision became final and binding on the veteran.

As just discussed, the claims file contains no evidence of 
the veteran having timely disputed either the assigned 
effective date for the grant of service connection for 
schizophrenia following the November 1980 rating decision, or 
the various interim rating decision assignments of rating or 
denial of increased rating, or the grant of the 100 percent 
evaluation following the March 1992 rating decision.  The 
Board has reviewed the applicable VA examination reports of 
the examinations related to the rating decisions in issue, 
and all note the veteran as competent for VA purposes.  Thus, 
there is no factual basis for a tolling of the time period 
for appeals, nor is one asserted.

Thus, as concerns the assigned effective date for the 
allowance of both benefits, the November 1980, various 
interim rating decisions, and the March 1992 rating decisions 
are final.  38 U.S.C.A. § 7105.  The finality of the November 
1980 and subsequent rating decisions, including the March 
1992 decision, can only be overcome by a request for a 
revision based on CUE.  See 38 C.F.R. § 3.105.  Although the 
RO processed the claim on that basis, that is not the basis 
on which the veteran based his October 2003 correspondence.  
Neither the veteran nor his representative has specifically 
alleged CUE in any of the final rating decisions assigning 
effective dates for rating of the veteran's service-connected 
schizophrenia. Thus, the veteran's October 2003 VA Form 21-
4138 was in effect a "freestanding" claim for an earlier 
effective date, which means the veteran's claim is barred.  

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision Rudd, 20 Vet. App. 296, 
providing significant legal precedent with regard to the 
adjudication of claims for an earlier effective date for a VA 
benefit already granted, where there is of record a prior 
final RO decision or Board decision which considered and 
denied a claim for that identical benefit.  In Rudd, the 
claimant sought benefits that included earlier effective 
dates for the awards of service connection for various 
disabilities.  A previous rating decision that assigned an 
effective date for a grant of service connection became 
final, and a Board decision that denied an earlier effective 
date for the grant of service connection was final when 
issued.  

The Court further indicated that under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the veteran could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of CUE, or claim to reopen them based upon new and 
material evidence.  Of those two, because the proper 
effective date for an award based on a claim to reopen cannot 
be earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of 
an earlier effective date.  In Rudd, as in the present case, 
the veteran had not argued at any point that his request for 
an earlier effective date should be construed as a motion to 
revise based on CUE.  The Court concluded that the only 
remaining possibility was that the veteran's claims each were 
to be processed as a "freestanding claim" for earlier 
effective dates - but such a possibility would vitiate the 
rule of finality, as it applied to the previous final RO 
rating decisions.  Because the claimant had not raised a 
proper claim for the earlier effective date sought, the Court 
determined that there was no basis for consideration of the 
veteran's effective date claims on the merits, and that the 
claims must be dismissed.  Likewise, in this case, the 
veteran has not raised a proper claim for earlier effective 
date; therefore, the Board finds that the veteran's 
freestanding claim for an earlier effective date is legally 
barred. 



The Court also held in Rudd that the proper disposition of a 
free-standing claim for an earlier effective date claim was 
dismissal.  Rudd at 300.  The Board is authorized to dismiss 
any appeal that fails to allege an error of fact or law.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, 
this appeal is dismissed.


ORDER

The appeal for an earlier effective date than October 18, 
1991, for the grant of a 100 percent evaluation for service-
connected schizophrenia is dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


